--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.3

 
 
 
 
 
 
 
 
 
BERRY PLASTICS GROUP, INC.
2015 LONG-TERM INCENTIVE PLAN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
BERRY PLASTICS GROUP, INC.
2015 LONG-TERM INCENTIVE PLAN
 
TABLE OF CONTENTS



  Page
SECTION 1 DEFINITIONS
1
 
1.1
Definitions
1
 
SECTION 2 THE LONG-TERM INCENTIVE PLAN
8
2.1
Purpose of the Plan
8
2.2
Stock Subject to the Plan
8
2.3
Administration of the Plan
9
2.4
Eligibility and Limits
9
 
SECTION 3  TERMS OF AWARDS
10
3.1
Terms and Conditions of All Awards
10
3.2
Terms and Conditions of Options
12
3.3
Terms and Conditions of Stock Appreciation Rights
14
3.4
Terms and Conditions of Other Stock-Based Awards
15
3.5
Terms and Conditions of Cash Performance Awards
16
3.6
Treatment of Awards on Termination of Service
16
 
SECTION 4  RESTRICTIONS ON STOCK
16
4.1
Escrow of Shares
16
4.2
Restrictions on Transfer
17
 
SECTION 5  GENERAL PROVISIONS
17
5.1
Withholding
17
5.2
Changes in Capitalization; Merger; Liquidation
17
5.3
Awards to Non-U.S. Employees
19
5.4
Compliance with Code
19
5.5
Right to Terminate Employment or Service
20
5.6
Non-Alienation of Benefits
20
5.7
Restrictions on Delivery and Sale of Shares; Legends
20
5.8
Listing and Legal Compliance
20
5.9
Termination and Amendment of the Plan
21
5.10
Stockholder Approval
21
5.11
Choice of Law
21
5.12
Effective Date of Plan; Term of Plan
21


 
 

--------------------------------------------------------------------------------

 
 
BERRY PLASTICS GROUP, INC.
2015 LONG-TERM INCENTIVE PLAN
 
SECTION 1. DEFINITIONS
 
1.1           Definitions.  Whenever used herein, the masculine pronoun will be
deemed to include the feminine, and the singular to include the plural, unless
the context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:
 
(a) “Affiliate” means:
 
(1)           Any Subsidiary or Parent;
 
(2)           An entity that directly or through one or more intermediaries
controls, is controlled by, or is under common control with the Company, as
determined by the Committee; or
 
(3)           Any entity in which the Company has such a significant interest
that the Company determines it should be deemed an “Affiliate”, as determined in
the sole discretion of the Committee.
 
(b) “Award Agreement” means any written or electronic agreement, contract, or
other instrument or document as may from time to time be approved by the
Committee as evidencing an Award granted under the Plan.
 
(c) “Award Program” means a written or electronic program established by the
Committee, pursuant to which Awards are granted under the Plan under uniform
terms, conditions and restrictions set forth in such program.
 
(d) “Awards” means, collectively, Cash Performance Awards, Incentive Stock
Options, Nonqualified Stock Options, Stock Appreciation Rights, and Other
Stock-Based Awards.
 
(e) “Board of Directors” means the board of directors of the Company.
 
(f) “Cash Performance Award” means an Award described in Section 3.5 that is
settled in cash and does not have a value that is derivative of the value of,
determined by reference to a number of shares of, or determined by reference to
dividends payable on, Stock.
 
(g) “Change in Control” means, unless otherwise provided in the applicable Award
Agreement or Award Program:
 
 

--------------------------------------------------------------------------------

 
(1)           the acquisition by any individual, entity or “group,” within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended, (a “Person”) of beneficial ownership (within the meaning of
Rule 13-d-3 promulgated under the Securities Exchange Act of 1934) of voting
securities of the Company or the Company where such acquisition causes any such
Person to own fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors for the Company, excluding an acquisition that is a reorganization,
merger, share exchange, combination or consolidation, with respect to which
persons who were the stockholders of the Company immediately prior to such
reorganization, merger, share exchange, combination or consolidation,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged,
exchanged, combined, or consolidated company’s then outstanding voting
securities;
 
(2)           within any twelve-month period, the persons who were directors of
the Company immediately before the beginning of such twelve-month period (the
“Incumbent Directors”) shall cease to constitute at least a majority of the
board of directors of the Company; provided that any director who was not a
director as of the beginning of such twelve-month period shall be deemed to be
an Incumbent Director if that director were elected to the board of directors of
the Company by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;
 
(3)           a reorganization, merger, share exchange, combination or
consolidation, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger, share exchange,
combination or consolidation do not, immediately thereafter, own more than fifty
percent (50%) of the combined voting power entitled to vote in the election of
directors of the reorganized, merged, exchanged, combined, or consolidated
company’s then outstanding voting securities; or
 
(4)           the sale, transfer or assignment of all or substantially all of
the assets of the Company to any third party.
 
Notwithstanding the foregoing, with respect to any Award that is subject to Code
Section 409A, “Change in Control” will mean a “change in control event” under
Code Section 409A to the extent Change in Control is either a payment or
settlement event under such award or such definition is otherwise required for
the Award to satisfy the requirements of Code Section 409A; provided, however,
that the Committee may provide a different definition that complies with Code
Section 409A in an applicable Award Agreement or Award Program.
 
2

--------------------------------------------------------------------------------

 
(h) “Code” means the Internal Revenue Code of 1986, as amended.
 
(i) “Committee” means, unless another committee is appointed by the Board of
Directors to administer the Plan, the Compensation Committee of the Board of
Directors; provided that, if no such committee is appointed, the Board of
Directors in its entirety shall constitute the Committee.  The Board of
Directors shall consider the advisability of whether the members of the
Committee shall consist solely of two or more members of the Board of Directors
who are both “outside directors” as defined in Treas. Reg. § 1.162-27(e) as
promulgated by the Internal Revenue Service and “non-employee directors” as
defined in Rule 16b-3(b)(3) as promulgated under the Exchange Act, and if
applicable, who satisfy the requirements of the national securities exchange or
nationally recognized quotation or market system on which the Stock is then
traded.  Notwithstanding the foregoing, with respect to Awards granted by an
officer or officers of the Company and/or the Chairperson of the Compensation
Committee pursuant to Section 2.3(b), the “Committee” as used in the Plan shall
mean such officer or officers and/or such Chairperson, unless the context would
clearly indicate otherwise.
 
(j) “Company” means Berry Plastics Group, Inc., a Delaware corporation.
 
(k) “Disability” unless otherwise defined by the Committee in the applicable
Award Agreement or Award Program, has the same meaning (i) in the case of a
Participant whose service is subject to the terms of an Individual Agreement
that includes a definition of “Disability,” the meaning set forth in such
Individual Agreement during the period that such Individual Agreement remains in
effect or (ii) in all other cases, a physical or mental infirmity that impairs
the Participant’s ability to perform substantially his or her duties for a
period of ninety (90) days in any 365-day period.  If no long-term disability
plan or policy was ever maintained on behalf of the Participant or, if the
determination of Disability relates to an Incentive Stock Option, Disability
means that condition described in Code Section 22(e)(3), as amended from time to
time; provided, however, that for any Award that is subject to Code Section 409A
and that provides for payment in the event of a disability, “Disability” shall
have the meaning ascribed to it under Code Section 409A.  In the event of a
dispute, the determination of Disability will be made by the Committee and will
be supported by advice of a physician competent in the area to which such
Disability relates.
 
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
(m) “Exercise Price” means the exercise price per share of Stock purchasable
under an Option.
 
(n) “Fair Market Value” refers to the determination of the value of a share of
Stock as of a date, determined as follows:
 
3

--------------------------------------------------------------------------------

 
(1) if the shares of Stock are listed on any national securities exchange or any
nationally recognized quotation or market system (including, without limitation
Nasdaq), Fair Market Value shall mean the closing price of the Stock on such
date or, if such date is not a trading day, on the trading day immediately
preceding such date, as reported by any such exchange or system selected by the
Committee on which the shares of Stock are then traded; or
 
(2) if the shares of Stock are not listed on any exchange or system on such date
or on the business day immediately preceding such date, Fair Market Value shall
mean the fair market value of a share of Stock as determined by the Committee
taking into account such facts and circumstances deemed to be material by the
Committee to the value of the Stock in the hands of the Participant.
 
Notwithstanding the foregoing, for purposes of Paragraph (1) or (2) above, the
Committee may use the closing price as of the indicated date, the average price
or value as of the indicated date or for a period certain ending on the
indicated date, the price determined at the time the transaction is processed,
the tender offer price for shares of Stock, or any other method which the
Committee determines is reasonably indicative of the fair market value of the
Stock; provided, however, that for purposes of granting Nonqualified Stock
Options or Stock Appreciation Rights, Fair Market Value of Stock shall be
determined in accordance with the requirements of Code Section 409A, and for
purposes of granting Incentive Stock Options, Fair Market Value of Stock shall
be determined in accordance with the requirements of Code Section 422.
 
(o) “Incentive Stock Option” means an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code.
 
(p) “Individual Agreement” means an employment, consulting, severance or similar
written agreement between a Participant and the Company or one of its
Affiliates.
 
(q) “Nonqualified Stock Option” means a stock option that is not an Incentive
Stock Option.
 
(r) “Option” means a Nonqualified Stock Option or an Incentive Stock Option.
 
(s) “Other Stock-Based Award” means an Award described in Section 3.4 that has a
value that is derivative of the value of, determined by reference to a number of
shares of, or determined by reference to dividends payable on, Stock and may be
settled in cash, in Stock or in a combination thereof.  Other Stock-Based Awards
may include, but not be limited to, grants of Stock, grants of rights to receive
Stock in the future, or dividend equivalent rights.
 
(t) “Over 10% Owner” means an individual who at the time an Incentive Stock
Option to such individual is granted owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its Parent
or Subsidiaries, determined by applying the attribution rules of Code
Section 424(d).
 
4

--------------------------------------------------------------------------------

 
(u) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if, with respect to Incentive Stock
Options, at the time of the granting of the Option, each of the corporations
other than the Company owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  A Parent shall include any entity other than a
corporation to the extent permissible under Section 424(e) or regulations and
rulings thereunder.
 
(v) “Participant” means an individual who receives an Award hereunder.
 
(w) “Performance Goals” means any one or more of the following performance
goals, intended by the Committee to constitute objective goals for purposes of
Code Section 162(m), either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, division, or
Affiliate (or business unit or division of an Affiliate), either individually,
alternatively or in combination, and measured either monthly, quarterly,
annually, or over another specified period or cumulatively or averaged over a
period of months, quarters, years, or other specified period, on an absolute
basis or relative to a pre-established target, to one or more previous periods’
results or to a designated comparison group, in each case as specified by the
Committee in the Award:
 
(i) 
earnings per share;

 
(ii) 
book value per share;

 
(iii) 
operating cash flow;

 
(iv) 
free cash flow:

 
(iii) 
cash flow return on investments;

 
(iv) 
cash available;

 
(v) 
net income (before or after taxes);

 
(vi) 
revenue or revenue growth;

 
(vii) 
total shareholder return;

 
(viii) 
return on invested capital;

 
(ix) 
return on shareholder equity;

 
(x) 
return on assets;

 
 
5

--------------------------------------------------------------------------------

 
(xi) 
return on common book equity;

 
(xii) 
market share;

 
(xiii) 
economic value added;

 
(xiv) 
operating margin;

 
(xv) 
profit margin;

 
(xvi) 
stock price;

 
(xvii) 
enterprise value;

 
(xviii) 
operating income;

 
(xix) 
EBIT or EBITDA;

 
(xx) 
expenses or operating expenses;

 
(xxi) 
productivity of employees as measured by revenues, costs, or earnings per
employee;

 
(xxii) 
working capital;

 
(xxiii) 
improvements in capital structure;

 
(xxiv) 
client retention and/or satisfaction;

 
(xxv) 
market share;

 
(xxvi) 
employee retention and/or satisfaction;

 
(xxvii) 
completion of operating milestones;

 
(xxviii) 
cost reduction goals; or

 
(xxix) 
any combination of the foregoing.

 
Any of the foregoing may be determined on a per share basis (basic or diluted)
as appropriate.  The Committee may appropriately adjust any evaluation of
performance under a Performance Goal to remove the effect of any one or more of
the following:  equity compensation expense under ASC 718; amortization of
acquired technology and intangibles; asset write-downs; litigation or claim
judgments or settlements; changes in or provisions under tax law, accounting
principles or other such laws or provisions affecting reported results; accruals
for reorganization and restructuring programs; discontinued operations; and any
items that are extraordinary, unusual in nature, non-recurring or infrequent in
occurrence, except where such action would result in the loss of the otherwise
available exemption of the Award under Section 162(m) of the Code, if
applicable.
 
6

--------------------------------------------------------------------------------

 
(x) “Performance Period” means, with respect to an Award, a period of time
within which the Performance Goals relating to such Award are to be measured.
The Performance Period will be established by the Committee at the time the
Award is granted.
 
(y) “Plan” means the Berry Plastics Group, Inc. 2015 Long-Term Incentive Plan.
 
(z) “Separation from Service” shall mean a termination of a Participant’s
employment or other service relationship with the Company, subject to the
following requirements:
 
(1)           in the case of a Participant who is an employee of the Company, a
termination of the Participant’s employment where either (A) the Participant has
ceased to perform any services for the Company and all affiliated companies
that, together with the Company, constitute the “service recipient” within the
meaning of Code Section 409A (collectively, the “Service Recipient”) or (B) the
level of bona fide services the Participant performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor)
permanently decreases (excluding a decrease as a result of military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract) to no more than twenty percent (20%) of the average level of bona fide
services performed for the Service Recipient (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of service if the Participant has been providing services to the
Service Recipient for less than 36 months) that, in either case, constitutes a
“separation from service” within the meaning of Code Section 409A and the
regulations thereunder; or
 
(2)           in the case of a Participant who is an independent contractor
engaged by the Service Recipient, a termination of the Participant’s service
relationship with the Service Recipient upon the expiration of the contract (or
in the case of more than one contract, all contracts) under which services are
performed for the Service Recipient if the expiration constitutes a good-faith
and complete termination of the contractual relationship that constitutes a
“separation from service” within the meaning of Code Section 409A and the
regulations thereunder; or
 
(3)           in any case, as may otherwise be permitted under Code Section
409A.
 
(aa) “Stock” means the Company’s common stock.
 
7

--------------------------------------------------------------------------------

 
(bb) “Stock Appreciation Right” means a stock appreciation right described in
Section 3.3.
 
(cc) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the relevant time, each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in the chain.  A
“Subsidiary” shall include any entity other than a corporation to the extent
permissible under Section 424(f) or regulations or rulings thereunder.
 
(dd) “Termination of Employment” means the termination of the employment
relationship between a Participant and the Company and its Affiliates,
regardless of whether severance or similar payments are made to the Participant
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death, Disability or retirement.  The Committee will, in
its absolute discretion, determine the effect of all matters and questions
relating to a Termination of Employment as it affects an Award, including, but
not by way of limitation, the question of whether a leave of absence constitutes
a Termination of Employment.
 
SECTION 2. THE LONG-TERM INCENTIVE PLAN
 
2.1           Purpose of the Plan.  The Plan is intended to (a) provide
incentives to certain officers, employees, directors, consultants, and other
service providers of the Company and its Affiliates to stimulate their efforts
toward the continued success of the Company and to operate and manage the
business in a manner that will provide for the long-term growth and
profitability of the Company; (b) encourage stock ownership by certain officers,
employees, directors, consultants, and other service providers by providing them
with a means to acquire a proprietary interest in the Company, acquire shares of
Stock, or to receive compensation which is based upon appreciation in the value
of Stock; and (c) provide a means of obtaining, rewarding and retaining
officers, employees, directors, consultants, and other service providers.
 
2.2           Stock Subject to the Plan.  Subject to adjustment in accordance
with Section 5.2, seven million five hundred thousand (7,500,000) shares of
Stock (the “Maximum Plan Shares”) are hereby reserved exclusively for issuance
upon exercise, settlement, or payment pursuant to Awards, all or any of which
may be pursuant to any one or more Award, including without limitation,
Incentive Stock Options. Any shares of Stock made subject to Options or Stock
Appreciation Rights shall be counted against this number as one (1) share of
Stock for every one (1) share of Stock issued.  Any shares of Stock granted
pursuant to an Award other than Options or Stock Appreciation Rights shall be
counted against this number as three (3) shares of Stock for every one (1) share
of Stock issued. Shares of Stock shall not be deemed to have been issued
pursuant to the Plan with respect to any portion of an Award that is settled in
cash.  The shares of Stock attributable to the nonvested, unpaid, unexercised,
unconverted or otherwise unsettled portion of any Award that is forfeited or
cancelled or expires or terminates for any reason without becoming vested, paid,
exercised, converted or otherwise settled in full will again be available for
purposes of the Plan. For purposes of determining the number of shares of Stock
issued upon the exercise, settlement or grant of an Award under this Section,
any shares of Stock withheld to satisfy tax withholding obligations or the
Exercise Price shall be considered issued under the Plan. Shares of Stock
available for Awards under the Plan may consist, in whole or in part, of
authorized and unissued shares, treasury shares or shares reacquired by the
Company in any manner.
 
8

--------------------------------------------------------------------------------

 
2.3           Administration of the Plan. 
 
(a) The Plan is administered by the Committee.  The Committee has full authority
in its discretion to determine the officers, employees, directors, consultants,
and other service providers of the Company or its Affiliates to whom Awards will
be granted and the terms and provisions of Awards, subject to the Plan.  Subject
to the provisions of the Plan, the Committee has full and conclusive authority
to interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the respective
Award Agreements and Award Programs and to make all other determinations
necessary or advisable for the proper administration of the Plan.  The
Committee’s determinations under the Plan need not be uniform and may be made by
it selectively among persons who receive, or are eligible to receive, Awards
under the Plan (whether or not such persons are similarly situated).  The
Committee’s decisions are final and binding on all Participants.  Each member of
the Committee shall serve at the discretion of the Board of Directors and the
Board of Directors may from time to time remove members from or add members to
the Committee.  Unless otherwise provided by the Company’s bylaws, vacancies on
the Committee shall be filled by the Board of Directors.
 
(b) Notwithstanding any other provision of this Plan, the Board of Directors may
by resolution authorize one or more officers of the Company and/or the Chairman
of the Compensation Committee of the Board of Directors to do one or both of the
following: (1) designate individuals (other than officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act) to
receive Awards under the Plan, and (2) determine the type of Awards and the
terms and conditions and number of shares of Stock or the amount of cash subject
to such Awards; provided however, that such delegation shall be subject to such
parameters and restrictions consistent with the Plan as the Board of Directors
shall specify, including, without limitation the total number of shares of Stock
that may be granted subject to such Awards, if applicable.
 
(c) No member of the Board of Directors or Committee, nor any person to whom
authority is delegated under subsection (b), shall be liable for any action
taken or determination made in good faith with respect to the Plan or any Award
granted hereunder.
 
2.4           Eligibility and Limits. 
 
 
9

--------------------------------------------------------------------------------

 
 
(a)           Awards may be granted only to officers, employees, directors,
consultants, and other service providers of the Company or any Affiliate of the
Company; provided, however, that an Incentive Stock Option may only be granted
to an employee of the Company or any Parent or Subsidiary.
 
(b)           In the case of Incentive Stock Options, the aggregate Fair Market
Value (determined as of the date an Incentive Stock Option is granted) of Stock
with respect to which stock options intended to meet the requirements of Code
Section 422 become exercisable for the first time by an individual during any
calendar year under all plans of the Company and its Parents and Subsidiaries
may not exceed $100,000; provided further, that if the limitation is exceeded,
the Incentive Stock Option(s) which cause the limitation to be exceeded will be
treated as Nonqualified Stock Option(s).
 
(c)           To the extent required under Section 162(m) of the Code and the
regulations thereunder, as applicable, for compensation to be treated as
qualified performance-based compensation, subject to adjustment in accordance
with Section 5.2, the maximum number of shares of Stock with respect to which
(1) Options, (2) Stock Appreciation Rights, or (3) other Awards (other than
Other Stock-Based Awards that are payable in cash or Cash Performance Awards),
to the extent they are granted with the intent that they qualify as qualified
performance-based compensation under Section 162(m) of the Code, may be granted
during any calendar year to any employee may not exceed two million (2,000,000),
and the maximum aggregate dollar amount that may be paid in any calendar year to
any employee with respect to Other Stock-Based Awards that are payable in cash
and Cash Performance Awards may not exceed five million Dollars
($5,000,000).  If, after grant, an Option is cancelled, the cancelled Option
shall continue to be counted against the maximum number of shares for which
options may be granted to an employee as described in this Section 2.4.  If,
after grant, the exercise price of an Option is reduced or the base amount on
which a Stock Appreciation Right is calculated is reduced, the transaction shall
be treated as the cancellation of the Option or the Stock Appreciation Right, as
applicable, and the grant of a new Option or Stock Appreciation Right, as
applicable.  If an Option or Stock Appreciation Right is deemed to be cancelled
as described in the preceding sentence, the Option or Stock Appreciation Right
that is deemed to be cancelled and the Option or Stock Appreciation Right that
is deemed to be granted shall both be counted against the maximum number of
shares for which Options or Stock Appreciation Rights may be granted to an
employee as described in this Section 2.4.
 
SECTION 3. TERMS OF AWARDS
 
3.1           Terms and Conditions of All Awards.
 
(a)           The number of shares of Stock as to which an Award may be granted
or the amount of an Award will be determined by the Committee in its sole
discretion, subject to the provisions of Section 2.2 as to the total number of
shares available for grants under the Plan and subject to the limits in Section
2.4.
 
10

--------------------------------------------------------------------------------

 
(b)           Each Award will either be evidenced by an Award Agreement in such
form and containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals or
other performance criteria, if any, that must be achieved as a condition to
vesting or settlement of the Award, or be made subject to the terms of an Award
Program, containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals or
other performance criteria, if any, that must be achieved as a condition to
vesting or settlement of the Award. Performance Goals, if any, shall be
established before twenty-five percent (25%) of the Performance Period has
elapsed, but in no event later than within ninety (90) days after the first day
of a Performance Period. At the time any Performance Goals are established, the
outcome as to whether the Performance Goals will be met must be substantially
uncertain. If any Performance Goals are established as a condition to vesting or
settlement of an Award and such Performance Goal is not based solely on the
increase in the Fair Market Value of the Stock, the Committee shall certify in
writing that the applicable Performance Goals were in fact satisfied before such
Award is vested or settled, as applicable. Each Award Agreement or Award Program
is subject to the terms of the Plan and any provisions contained in the Award
Agreement or Award Program that are inconsistent with the Plan are null and
void. To the extent an Award is subject to Performance Goals and the Committee
desires that the Award constitute performance-based compensation under Code
Section 162(m), the Committee will comply with all applicable requirements under
Code Section 162(m) and the rules and regulations promulgated thereunder in
granting, modifying, and settling such Award.  The Committee may, but is not
required to, structure any Award so as to qualify as performance-based
compensation under Code Section 162(m).
 
(c)           The date as of which an Award is granted will be the date on which
the Committee has approved the terms and conditions of the Award and has
determined the recipient of the Award and the number of shares, if any, covered
by the Award, and has taken all such other actions necessary to complete the
grant of the Award or such later date as may be specified in the approval of
such Award.
 
(d)           Any Award may be granted in connection with all or any portion of
a previously or contemporaneously granted Award.  Exercise or vesting of an
Award granted in connection with another Award may result in a pro rata
surrender or cancellation of any related Award, as specified in the applicable
Award Agreement or Award Program.
 
(e)           Awards are not transferable or assignable except by will or by the
laws of descent and distribution governing the State in which the Participant
was domiciled at the time of the Participant’s death, and are exercisable,
during the Participant’s lifetime, only by the Participant; or in the event of
the Disability of the Participant, by the legal representative of the
Participant; or in the event of death of the Participant, by the legal
representative of the Participant’s estate or if no legal representative has
been appointed within ninety (90) days of the Participant’s death, by the
person(s) taking under the laws of descent and distribution governing the State
in which the Participant was domiciled at the time of the Participant’s death;
except to the extent that the Committee may provide otherwise as to any Awards
other than Incentive Stock Options (provided that such transfers shall only be
permitted for no consideration to the Participant).
 
11

--------------------------------------------------------------------------------

 
(f)           After the date of grant of an Award, the Committee may, in its
sole discretion, modify the terms and conditions of an Award, except to the
extent that such modification would materially and adversely affect the rights
of a Participant under the Award (except as otherwise permitted under the Plan
or Award) or would be inconsistent with other provisions of the Plan.
 
(g)           Any Award granted under the Plan shall be subject to any clawback
or recoupment policy adopted by the Board of Directors or any committee thereof.
 
(h)           Unless otherwise provided in an Award Agreement or Award Program,
no Award will vest in whole or in part solely upon the occurrence of a Change in
Control.
 
3.2           Terms and Conditions of Options.  Each Option granted under the
Plan must be evidenced by an Award Agreement.  At the time any Option is
granted, the Committee will determine whether the Option is to be an Incentive
Stock Option described in Code Section 422 or a Nonqualified Stock Option, and
the Option must be clearly identified as to its status as an Incentive Stock
Option or a Nonqualified Stock Option.  Incentive Stock Options may only be
granted to employees of the Company or any Subsidiary or Parent.  At the time
any Incentive Stock Option granted under the Plan is exercised, the Company will
be entitled to legend the certificates representing the shares of Stock
purchased pursuant to the Option to clearly identify them as representing the
shares purchased upon the exercise of an Incentive Stock Option.  An Incentive
Stock Option may only be granted within ten (10) years from the earlier of the
date the Plan is adopted or approved by the Company’s stockholders.  Neither an
Option nor shares of Stock underlying an Option shall be eligible for dividends
or dividend equivalents.
 
(a)           Option Price.  Subject to adjustment in accordance with
Section 5.2 and the other provisions of this Section 3.2, the Exercise Price
must be as set forth in the applicable Award Agreement, but in no event may it
be less than the Fair Market Value on the date the Option is granted.  With
respect to each grant of an Incentive Stock Option to a Participant who is an
Over 10% Owner, the Exercise Price may not be less than one hundred and ten
percent (110%) of the Fair Market Value on the date the Option is granted.
 
(b)           Option Term.  Any Incentive Stock Option granted to a Participant
who is not an Over 10% Owner is not exercisable after the expiration of ten (10)
years after the date the Option is granted.  Any Incentive Stock Option granted
to an Over 10% Owner is not exercisable after the expiration of five (5) years
after the date the Option is granted.  The term of any Nonqualified Stock Option
shall be as specified in the applicable Award Agreement but shall not exceed ten
(10) years after the date the Option is granted; provided, however, that if the
term specified in an Award Agreement for a Nonqualified Stock Option would
otherwise expire during a period when trading in Stock is prohibited by law or
the Company’s insider trading policy, then the term of the Nonqualified Stock
Option will be deemed to expire on the thirtieth (30th) day after expiration of
the applicable prohibition, notwithstanding any contrary term in the Award
Agreement.
 
12

--------------------------------------------------------------------------------

 
(c)           Payment.  Payment for all shares of Stock purchased pursuant to
exercise of an Option will be made in any form or manner authorized by the
Committee in the Award Agreement or by amendment thereto, including, but not
limited to, cash, cash equivalents, or, if the Award Agreement provides, but in
any case subject to such procedures or restrictions as the Committee may impose:
 
(i)           by delivery to the Company of a number of shares of Stock owned by
the holder having an aggregate Fair Market Value of not less than the product of
the Exercise Price multiplied by the number of shares the Participant intends to
purchase upon exercise of the Option on the date of delivery;
 
(ii)   in a cashless exercise through a broker, except if and to the extent
prohibited by law as to officers and directors, including without limitation,
the Sarbanes-Oxley Act of 2002, as amended; or
 
(iii)           by having a number of shares of Stock withheld, the Fair Market
Value of which as of the date of exercise is sufficient to satisfy the Exercise
Price.
 
Payment must be made at the time that the Option or any part thereof is
exercised, and no shares may be issued or delivered upon exercise of an Option
until full payment has been made by the Participant.  The holder of an Option,
as such, has none of the rights of a stockholder.
 
(d)           Conditions to the Exercise of an Option.  Each Option granted
under the Plan is exercisable by whom, at such time or times, or upon the
occurrence of such event or events, and in such amounts, as specified in the
Award Agreement; provided, however, that subsequent to the grant of an Option,
the Committee, at any time before complete termination of such Option, may
modify the terms of an Option to the extent not prohibited by the terms of the
Plan, including, without limitation, accelerating the time or times at which
such Option may be exercised in whole or in part, including, without limitation,
upon a Change in Control and may permit the Participant or any other designated
person to exercise the Option, or any portion thereof, for all or part of the
remaining Option term, notwithstanding any provision of the Award Agreement to
the contrary.
 
(e)           Termination of Incentive Stock Option.  With respect to an
Incentive Stock Option, in the event of Termination of Employment of a
Participant, the Option or portion thereof held by the Participant which is
unexercised will expire, terminate, and become unexercisable no later than the
expiration of three (3) months after the date of Termination of Employment;
provided, however, that in the case of a holder whose Termination of Employment
is due to death or Disability, one (1) year will be substituted for such three
(3) month period; provided, further that such time limits may be exceeded by the
Committee under the terms of the grant, in which case, the Incentive Stock
Option will be a Nonqualified Option if it is exercised after the time limits
that would otherwise apply. For purposes of this Subsection (e), a Termination
of Employment of the Participant will not be deemed to have occurred if the
Participant is employed by another corporation (or a parent or subsidiary
corporation of such other corporation) which has assumed the Incentive Stock
Option of the Participant in a transaction to which Code Section 424(a) is
applicable.
 
13

--------------------------------------------------------------------------------

 
(f)           Special Provisions for Certain Substitute Options. 
Notwithstanding anything to the contrary in this Section 3.2, any Option issued
in substitution for an option previously issued by another entity, which
substitution occurs in connection with a transaction to which Code
Section 424(a) or 409A is applicable, may provide for an Exercise Price computed
in accordance with such Code Section and the regulations thereunder and may
contain such other terms and conditions as the Committee may prescribe to cause
such substitute Option to contain as nearly as possible the same terms and
conditions (including the applicable vesting and termination provisions) as
those contained in the previously issued option being replaced thereby.
 
(g)           No Reload Grants.   Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Stock to the Company in payment of the Exercise Price and/or tax withholding
obligation under any other option held by a Participant.
 
(h)           No Repricing.  Except as provided in Section 5.2, without the
approval of the Company’s stockholders the exercise price of an Option may not
be reduced after the grant of the Option and an Option may not be cancelled or
surrendered in consideration of, or in exchange for, the grant of a new Option
having an Exercise Price below that of the Option that was surrendered, Stock,
cash, or any other Award.
 
3.3           Terms and Conditions of Stock Appreciation Rights.  Each Stock
Appreciation Right granted under the Plan must be evidenced by an Award
Agreement.  A Stock Appreciation Right entitles the Participant to receive the
excess of (1) the Fair Market Value of a specified or determinable number of
shares of the Stock at the time of payment or exercise over (2) a specified or
determinable price, which may not be less than the Fair Market Value on the date
of grant. A Stock Appreciation Right granted in connection with an Award may
only be exercised to the extent that the related Award has not been exercised,
paid or otherwise settled.  Neither a Stock Appreciation Right nor the shares of
Stock underlying a Stock Appreciation Right shall be eligible for dividends or
dividend equivalents.
 
(a)           Settlement.  Upon settlement of a Stock Appreciation Right, the
Company must pay to the Participant, at the discretion of the Committee, the
appreciation in cash or shares of Stock (valued at the aggregate Fair Market
Value on the date of payment or exercise) as provided in the Award Agreement or,
in the absence of such provision, as the Committee may determine.
 
 
14

--------------------------------------------------------------------------------

 
(b)           Term. The term of any Stock Appreciation Right shall be as
specified in the applicable Award Agreement, but shall not exceed ten (10) years
after the date the Stock Appreciation Right is granted; provided, however, that
if the term specified in an Award Agreement for a Stock Appreciation Right would
otherwise expire during a period when trading in Stock is prohibited by law or
the Company’s insider trading policy, then the term of the Stock Appreciation
Right will be deemed to expire on the thirtieth (30th) day after expiration of
the applicable prohibition, notwithstanding any contrary term in the Award
Agreement.
 
(c)           Conditions to Exercise.  Each Stock Appreciation Right granted
under the Plan is exercisable or payable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as specified in the
Award Agreement; provided, however, that subsequent to the grant of a Stock
Appreciation Right, the Committee, at any time before complete termination of
such Stock Appreciation Right, may accelerate the time or times at which such
Stock Appreciation Right may be exercised or paid in whole or in part.
 
(d)           No Repricing.  Except as provided in Section 5.2, without the
approval of the Company’s stockholders, the price of a Stock Appreciation Right
may not be reduced after the grant of the Stock Appreciation Right, and a Stock
Appreciation Right may not be cancelled or surrendered in consideration of, or
in exchange for, the grant of a new Stock Appreciation Right having a price
below that of the Stock Appreciation Right that was surrendered, Stock, cash, or
any other Award.
 
3.4           Terms and Conditions of Other Stock-Based Awards.  An Other
Stock-Based Award shall entitle the Participant to receive one or more of (i) a
specified or determinable number of shares of Stock, (ii) the value of a
specified or determinable number of shares of Stock, (iii) a percentage or
multiple of the value of a specified number of shares of Stock or (iv) dividend
equivalents on a specified, or a determinable number, or a percentage or
multiple of specified number, of shares of Stock.  At the time of the grant, the
Committee must determine the specified number of shares of Stock or the
percentage or multiple of the specified number of shares of Stock, as may be
applicable; and the Performance Goals or other performance criteria, if any,
applicable to the Other Stock-Based Award. The Committee may provide for an
alternate percentage or multiple under certain specified conditions.
 
(a)           Payment.  Payment in respect of Other Stock-Based Awards may be
made by the Company in cash or shares of Stock as provided in the applicable
Award Agreement or Award Program or, in the absence of such provision, as the
Committee may determine.
 
(b)           Conditions to Payment or Lapse of Restrictions.  Each Other
Stock-Based Award granted under the Plan shall be payable, restrictions on such
Other Stock-Based Award shall lapse, at such time or times, or upon the
occurrence of such event or events, and in such amounts, as specified in the
applicable Award Agreement or Award Program; provided, however, that subsequent
to the grant of a Other Stock-Based Award, the Committee, at any time before
complete termination of such Other Stock-Based Award, may accelerate the time or
times at which such Other Stock-Based Award may be paid, or such restrictions
shall lapse, in whole or in part.  In the case of dividends or dividend
equivalents granted with respect to shares of Stock subject to an Other
Stock-Based Award that vests based on the achievement of Performance Goals or
other performance criteria, such dividends or dividend equivalents, as
applicable, will not be paid until, and will be paid only to the extent, the
Award is earned.
 
15

--------------------------------------------------------------------------------

 
3.5           Terms and Conditions of Cash Performance Awards.  A Cash
Performance Award shall entitle the Participant to receive, at a specified
future date, payment of an amount equal to all or a portion of either (i) the
value of a specified or determinable number of units (stated in terms of a
designated or determinable dollar amount per unit), or (ii) a percentage or
multiple of a specified amount.  At the time of the grant, the Committee must
determine the base value of each unit; the number of units subject to a Cash
Performance Award, the specified amount and the percentage or multiple of the
specified amount, as may be applicable; and the Performance Goals or other
performance criteria, if any, applicable to the determination of the ultimate
payment value of the Cash Performance Award. The Committee may provide for an
alternate base value for each unit or an alternate percentage or multiple under
certain specified conditions.
 
(a)           Payment.  Payment in respect of Cash Performance Awards shall be
made by the Company in cash.
 
(b)           Conditions to Payment.  Each Cash Performance Award granted under
the Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as specified in the applicable Award
Agreement or Award Program; provided, however, that subsequent to the grant of a
Cash Performance Award, the Committee, at any time before complete termination
of such Cash Performance Award, may accelerate the time or times at which such
Cash Performance Award may be paid in whole or in part.
 
3.6           Treatment of Awards on Termination of Service.  Except as
otherwise provided by Plan Section 3.2(e), any Award under this Plan to a
Participant who has experienced a Termination of Employment, Separation from
Service, or termination of some other service relationship with the Company and
its Affiliates may be cancelled, accelerated, paid or continued, as provided in
the applicable Award Agreement or Award Program, or, as the Committee may
otherwise determine to the extent not prohibited by the Plan.  The portion of
any Award exercisable in the event of continuation or the amount of any payment
due under a continued Award may be adjusted by the Committee to reflect the
Participant’s period of service from the date of grant through the date of the
Participant’s Termination of Employment, Separation from Service or termination
of some other service relationship or such other factors as the Committee
determines are relevant to its decision to continue the Award.
 
SECTION 4. RESTRICTIONS ON STOCK
 
 
16

--------------------------------------------------------------------------------

 
4.1           Escrow of Shares.  Any certificates representing the shares of
Stock issued under the Plan will be issued in the Participant’s name, but, if
the applicable Award Agreement or Award Program so provides, the shares of Stock
will be held by a custodian designated by the Committee (the “Custodian”).  Each
applicable Award Agreement or Award Program providing for transfer of shares of
Stock to the Custodian may require a Participant to complete an irrevocable
stock power appointing the Custodian or the Custodian’s designee as the
attorney-in-fact for the Participant for the term specified in the applicable
Award Agreement or Award Program, with full power and authority in the
Participant’s name, place and stead to transfer, assign and convey to the
Company any shares of Stock held by the Custodian for such Participant, if the
Participant forfeits the shares under the terms of the applicable Award
Agreement or Award Program.  During the period that the Custodian holds the
shares subject to this Section, the Participant is entitled to all rights,
except as provided in the applicable Award Agreement or Award Program,
applicable to shares of Stock not so held.  Any dividends declared on shares of
Stock held by the Custodian must, as provided in the applicable Award Agreement
or Award Program, be paid directly to the Participant or, in the alternative, be
retained by the Custodian or by the Company until the expiration of the term
specified in the applicable Award Agreement or Award Program and shall then be
delivered, together with any proceeds, with the shares of Stock to the
Participant or to the Company, as applicable.
 
4.2           Restrictions on Transfer.  The Participant does not have the right
to make or permit to exist any disposition of the shares of Stock issued
pursuant to the Plan except as provided in the Plan or the applicable Award
Agreement or Award Program.  Any disposition of the shares of Stock issued under
the Plan by the Participant not made in accordance with the Plan or the
applicable Award Agreement or Award Program will be void.  The Company will not
recognize, or have the duty to recognize, any disposition not made in accordance
with the Plan and the applicable Award Agreement or Award Program, and the
shares so transferred will continue to be bound by the Plan and the applicable
Award Agreement or Award Program.
 
 
SECTION 5. GENERAL PROVISIONS
 
5.1           Withholding.  The Company shall deduct from all cash distributions
under the Plan any taxes required to be withheld by federal, state or local
government.  Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan or upon the vesting of any Award, the Company has
the right to require the recipient to remit to the Company an amount sufficient
to satisfy any federal, state and local tax withholding requirements prior to
the issuance or transfer of any shares or the vesting of such Award.  A
Participant may satisfy the withholding obligation in cash, cash equivalents, or
if and to the extent the applicable Award Agreement, Award Program, or Committee
procedure so provides, a Participant may elect to have the number of shares of
Stock he is to receive reduced by, or tender back to the Company, the smallest
number of whole shares of Stock which, when multiplied by the Fair Market Value
of the shares of Stock, is sufficient to satisfy federal, state and local, if
any, withholding obligation arising from exercise or payment of an Award.
 
5.2           Changes in Capitalization; Merger; Liquidation.
 
17

--------------------------------------------------------------------------------

 
    (a)           The number of shares of Stock reserved for the grant of
Options, Stock Appreciation Rights and Other Stock-Based Awards; the number of
shares of Stock reserved for issuance upon the exercise, settlement, vesting,
grant or payment, as applicable, of each outstanding Option, Stock Appreciation
Right, and Other Stock-Based Award (if any); the Exercise Price of each
outstanding Option, the threshold price of each outstanding Stock Appreciation
Right, the specified number of shares of Stock to which each outstanding Option,
Stock Appreciation Right, and Other Stock-Based Award pertains, the total number
of shares of Stock that may be subject to Awards granted by one or more officers
of the Company and/or the Chairperson of the Compensation Committee of the Board
of Directors, and the maximum number of shares as to which Options, Stock
Appreciation Rights, and other Awards may be granted to an employee during any
calendar year or other period, shall be proportionately adjusted for any
nonreciprocal transaction between the Company and the holders of capital stock
of the Company that causes the per share value of the shares of Stock underlying
an Award to change, such as a stock dividend, stock split, spinoff, rights
offering, or recapitalization through a large, nonrecurring cash dividend (each,
an “Equity Restructuring”).
 
    (b)           In the event of a merger, consolidation, reorganization,
extraordinary dividend, sale of substantially all of the Company’s assets, other
change in capital structure of the Company, tender offer for shares of Stock, or
a Change in Control of the Company (as defined by the Committee in the
applicable Award Agreement or Award Program), that in each case does not
constitute an Equity Restructuring, the Committee may make such adjustments with
respect to Awards and take such other action as it deems necessary or
appropriate, including, without limitation, the substitution of new Awards, the
assumption of awards not originally granted under the Plan, or the adjustment of
outstanding Awards, the acceleration of Awards, the removal of restrictions on
outstanding Awards, or the termination of outstanding Awards in exchange for the
cash value determined in good faith by the Committee of the vested and/or
unvested portion of the Award, all as may be provided in the applicable Award
Agreement or Award Program or, if not expressly addressed therein, as the
Committee subsequently may determine in its sole discretion. Any adjustment
pursuant to this Section 5.2 may provide, in the Committee’s discretion, for the
elimination without payment therefor of any fractional shares that might
otherwise become subject to any Award, but except as set forth in this Section
may not otherwise diminish the then value of the Award.
 
(c)           Notwithstanding any other provision of this Plan to the contrary,
in taking any action pursuant to Subsection (a) or (b) with respect to a
Nonqualified Stock Option or a Stock Appreciation Right, the Committee shall
consider any provisions of Code Section 409A and the regulations thereunder that
are required to be followed as a condition of the Nonqualified Stock Option and
the Stock Appreciation Right not being treated as the grant of a new Option or
Stock Appreciation Right or a change in the form of payment.  Any adjustment
described in the preceding sentence may include a substitution in whole or in
part of other equity securities of the issuer and the class involved in such
Equity Restructuring in lieu of the shares of Stock that are subject to the
Award.
 
 
18

--------------------------------------------------------------------------------

 
(d)           The existence of the Plan and the Awards granted pursuant to the
Plan shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding.
 
5.3           Awards to Non-U.S. Employees.  The Committee shall have the power
and authority to determine which Affiliates shall be covered by this Plan and
which employees outside the United States of America shall be eligible to
participate in the Plan.  The Committee may adopt, amend or rescind rules,
procedures or sub-plans relating to the operation and administration of the Plan
to accommodate the specific requirements of local laws, procedures, and
practices.  Without limiting the generality of the foregoing, the Committee is
specifically authorized to adopt rules, procedures and sub-plans with provisions
that limit or modify rights on death, disability or retirement or on Separation
from Service or Termination of Employment; available methods of exercise or
settlement of an Award; payment of income, social insurance contributions and
payroll taxes; the withholding procedures and handling of any stock certificates
or other indicia of ownership which vary with local requirements.  The Committee
may also adopt rules, procedures or sub-plans applicable to particular
Affiliates or locations.
 
5.4           Compliance with Code. 
 
(a)           Code Section 422.  All Incentive Stock Options to be granted
hereunder are intended to comply with Code Section 422, and all provisions of
the Plan and all Incentive Stock Options granted hereunder must be construed in
such manner as to effectuate that intent.
 
(b)           Code Section 409A.  Except to the extent provided otherwise by the
Committee, Awards under the Plan are intended to satisfy the requirements of
Section 409A of the Code (and the Treasury Department guidance and regulations
issued thereunder) so as to avoid the imposition of any additional taxes or
penalties under Code Section 409A.  If the Committee determines that an Award,
Award Agreement, Award Program, payment, distribution, deferral election,
transaction or any other action or arrangement contemplated by the provisions of
the Plan would, if undertaken, cause a Participant to become subject to any
additional taxes or other penalties under Code Section 409A, then unless the
Committee provides otherwise, such Award, Award Agreement, Award Program,
payment, distribution, deferral election, transaction or other action or
arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan, Award Agreement, and / or Award Program will
be deemed modified, or, if necessary, suspended in order to comply with the
requirements of Code Section 409A to the extent determined appropriate by the
Committee, in each case without the consent of or notice to the
Participant.  Notwithstanding anything in the Plan, an Award Agreement, an Award
Program, or any other agreement (written or oral) to the contrary, if
Participant is a “specified employee” (within the meaning of Code Section 409A)
on the date of Separation from Service, any payments made with respect to such
Separation from Service under any Award will be delayed to the extent necessary
to comply with Section 409A(a)(2)(B)(i) of the Code, and such payments or
benefits will be paid or distributed to the Participant during the five-day
period commencing on the earlier of: (i) the expiration of the six-month period
measured from the date of the Participant’s Separation from Service, or (ii) the
date of the Participant’s death.  Upon the expiration of the applicable
six-month period under Section 409A(a)(2)(B)(i) of the Code, all payments so
deferred will be paid to the Participant (or the Participant’s estate, in the
event of the Participant’s death) in a lump sum payment.  Any remaining payments
and benefits due under an Award will be paid as otherwise provided in an Award.
 
 
19

--------------------------------------------------------------------------------

 
5.5           Right to Terminate Employment or Service.  Nothing in the Plan or
in any Award Agreement confers upon any Participant the right to continue as an
officer, employee, director, consultant, or other service provider of the
Company or any of its Affiliates or affect the right of the Company or any of
its Affiliates to terminate the Participant’s employment or services at any
time.
 
5.6           Non-Alienation of Benefits.  Other than as provided herein, no
benefit under the Plan may be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge; and any attempt to do
so shall be void.  No such benefit may, prior to receipt by the Participant, be
in any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.
 
5.7           Restrictions on Delivery and Sale of Shares; Legends.  Each Award
is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Award upon any securities exchange or under any state
or federal law is necessary or desirable as a condition of or in connection with
the granting of such Award or the purchase or delivery of shares thereunder, the
delivery of any or all shares pursuant to such Award may be withheld unless and
until such listing, registration or qualification shall have been effected.  If
a registration statement is not in effect under the Securities Act of 1933 or
any applicable state securities laws with respect to the shares of Stock
purchasable or otherwise deliverable under Awards then outstanding, the
Committee may require, as a condition of exercise of any Option or as a
condition to any other delivery of Stock pursuant to an Award, that the
Participant or other recipient of an Award represent, in writing, that the
shares received pursuant to the Award are being acquired for investment and not
with a view to distribution and agree that the shares will not be disposed of
except pursuant to an effective registration statement, unless the Company shall
have received an opinion of counsel that such disposition is exempt from such
requirement under the Securities Act of 1933 and any applicable state securities
laws.  The Company may include on certificates representing shares delivered
pursuant to an Award such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.
 
5.8           Listing and Legal Compliance.  The Committee may suspend the
exercise or payment of any Award so long as it determines that securities
exchange listing or registration or qualification under any securities laws or
compliance with any other law is required in connection therewith and has not
been completed on terms acceptable to the Committee.
 
 
20

--------------------------------------------------------------------------------

 
5.9           Termination and Amendment of the Plan.  The Board of Directors at
any time may amend or terminate the Plan without stockholder approval; provided,
however, that the Board of Directors shall obtain stockholder approval for any
amendment to the Plan that, except as provided under Section 5.2 of the Plan,
increases the number of shares of Stock available under the Plan, materially
expands the classes of individuals eligible to receive Awards, materially
expands the type of awards available for issuance under the Plan, or would
otherwise require stockholder approval under the rules of the applicable
exchange. Unless the Award Agreement or Award Program explicitly provides
otherwise, no such termination or amendment may materially and adversely affect
the rights of the Participant under such Award without the consent of the holder
of an Award.
 
5.10           Stockholder Approval.  The Plan shall be submitted to the
stockholders of the Company for their approval within twelve (12) months before
or after the adoption of the Plan by the Board of Directors of the Company.  If
such approval is not obtained, any Award granted hereunder will be void.
 
5.11           Choice of Law.  The laws of the State of Delaware shall govern
the Plan, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.
 
5.12           Effective Date of Plan; Term of Plan .  The Plan shall become
effective as of the date the Plan is approved by the stockholders pursuant to
Section 5.11, regardless of the date the Plan is signed.  No Award may be
granted more than 10 years after the date the Plan was approved by the Company’s
stockholders.
 
IN WITNESS WHEREOF, the Company has executed this Plan, and the Plan has become
effective as of March 4, 2015.
 

  BERRY PLASTICS GROUP, INC.          
 
By:
 /s/Mark W. Miles        Mark W. Miles     Title:  Chief Financial Officer      
   

 
 
21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------